  Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 1 of 26




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

KENNETH SHEPPARD

                              Plaintiff

V.                                                          No. __________________

STEVE MCCRAW, Director
TEXAS DEPARTMENT OF PUBLIC
SAFETY; SARAH FASHOLZ, Executive
Director COUNCIL ON SEX OFFENDER
TREATMENT

                              Defendants


                        PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE OF SAID COURT:

       COME NOW Plaintiff KENNETH SHEPPARD and, pursuant to the Due Process and

Equal Protection Clauses of the Fourteenth Amendment to the United States Constitution; the

Double Jeopardy Clause of the Fifth Amendment to the United States Constitution; the Ex Post

Facto guarantee of Article I, Section 10 of the United States Constitution; the Full Faith and

Credit Clause guarantee of Article IV, Section 1 of the United States Constitution and Title 42

U.S.C. Section 1983 and 1988; files this their Original Complaint, and in this connection would

respectfully show unto the Court as follows:

                                             I.

                                    JURISDICTION

       The Plaintiffs’ Complaint raises questions arising under the United States

Constitution and federal law, and this Court has “federal question” jurisdiction pursuant to

Title 28, U.S.C. Section 1331. Furthermore, the Plaintiffs’ Original Complaint includes
  Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 2 of 26




claims that seek compensatory damages, equitable declaratory and injunctive relief, and

attorney’s fees, against the Defendant, over which this Court has jurisdiction under Title

28, U.S.C. Sections 1343(a) and 2201. Venue is proper in the Houston Division of the

United District Court for the Southern District of Texas, as the acts and omissions of

Defendant Steven McGraw, about which Plaintiffs complain, occurred in Harris &

Brazoria Counties, Texas.

                                             II.

                                        PARTIES

                                            (A)

       Plaintiff Kenneth Sheppard resides in Houston, Brazoria County, Texas.

                                            (B)

       Defendant Steven McGraw is the Director of the Texas Department of Public

Safety in and for the State of Texas. As Defendant is being sued in his Official Capacity as

an Agent of the State of Texas, the Plaintiff intends to provide Defendant with legal notice

of this suit by service of summons on the Texas Secretary of State, on Defendants’ behalf,

via U.S. certified mail, restricted delivery, with return receipt requested, pursuant to Rule

4 (e)(1) of the Federal Rules of Civil Procedure; and, in accordance with Sections 17.026

(a) and 101.102 of the Texas Civil Practice and Remedies Code.

                                            (C)

       Defendant Sarah Fasholz is the Executive Director of the Council for Sex Offender

Treatment in and for the State of Texas. As Defendant is being sued in her Official Capacity

as an Agent of the State of Texas, the Plaintiff intends to provide Defendant with legal

notice of this suit by service of summons on the Texas Secretary of State, on Defendants’




                                             2
  Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 3 of 26




behalf, via U.S. certified mail, restricted delivery, with return receipt requested, pursuant

to Rule 4 (e)(1) of the Federal Rules of Civil Procedure; and, in accordance with Sections

17.026 (a) and 101.102 of the Texas Civil Practice and Remedies Code.

                                            III.

                                          FACTS

                                            (A)

        Plaintiff on August 27, 2001 was indicted on a two count indictment, alleging in

Count I that Plaintiff received child pornography in violation of 18 USC 2552A, and in

Count II Possessing child pornography in violation of 18 USC 2552A.

                                            (B)

        On November 16, 2001, Plaintiff entered a plea of guilty and a PSI was ordered. A

sentencing was held on April 18, 2002 on count II of the indictment and Count I of the

indictment was dismissed on motion of the Government.

                                            (C)

        On April 27, 2002, A judgment and sentence was issued by the Court sentencing

Plaintiff to 15 months confinement in the Bureau of Prisons and 3 years Supervised

Released. Plaintiff was ordered to surrender himself to the Bureau of Prisons on July 19,

2002.

                                            (D)

        Plaintiff’s duty to register as a sex offender, pursuant to 18 USC 20915(a)(1) would

have been no later than October 19, 2018.

                                            (E)




                                             3
  Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 4 of 26




        Plaintiff was at all times, including the time of the conduct that forms the basis of

his criminal acts and since his release from prison, a resident of Texas.

                                              (F)

        Pursuant to Texas Law, Plaintiff is required to register as a sex offender in Texas

and is required to register for life since his Federal conviction since it is substantially

similar to possession of child pornography under Texas Law.

                                              (G)

        Since the State duty to register as a sex offender for possession of child

pornography (lifelong duty) is longer than the federal duty to register as a sex offender for

possession of child pornography (15 years), those convicted of possession of child

pornography under Texas law, Tex. Code Crim. Proc., Art. 62, subchapter I, may petition

to be allowed to deregister. However, under Subchapter I, only those convicted under

Texas state law (A Texas Conviction in a Texas District Court) may petition to deregister

as a sex offender. Those convicted of possession of child pornography under either Federal

Law or the laws of another State may not apply to deregister as a sex offender.

                                              (H)

        As shown by exhibit A, Dr. Aaron Pierce a licensed Sex Offender Treatment

Provider and authorized to do a risk assessments required for deregistration as a sex

offender, Plaintiff would qualify for deregistration as a sex offender but for he was

convicted in Federal Court even though he was in Texas when he committed his crime

                                               (I)

        This means that Plaintiff, even though his duty to register as a sex offender under

federal law has expired, Plaintiff is still subject to registration as a sex offender for life in




                                               4
  Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 5 of 26




Texas under Texas’ statutory scheme. In addition, under Texas Law, Plaintiff has no

vehicle to allow for him to deregister since his conviction is from a Federal Court in Texas

not a Texas State District Court.

                                              (J)

       Plaintiff filed with Texas authorities to be able to proceed with Deregistration.

Attached as exhibit B, is a letter dated February 24, 2021 that Plaintiff was denied the

opportunity to be able to etition for deregistration as sex offender because Plaintiff’s

conviction for possession of child pornography was a conviction under federal statutory

law and not and not a conviction under Texas statutory lawt

                                             (K)

       The State of Texas’ statutory deregistration scheme does not purport by its terms to

be justified by, or rest upon, any factual determination that a convicted in federal or another

state of possession of child pornography (and not eligible to petition for deregistration as

sex offenders) poses any more threat to children, or the community at large, due to a lack

of sexual control then individuals convicted in Texas State Court of passion of child

pornography (those allowed to petition to deregoster as sex offenders.

                                             (L)

       As the result of the acts and omissions set out specifically hereafter, Plaintiff alleges

he has sustained compensatory damages actionable under Title 42 U.S.C. Section 1983, for

having been deprived or subjected to the derivation of their federal constitutional rights by

the Defendant Steve McCraw.

                                             IV.

                                     LEGAL CLAIMS




                                              5
  Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 6 of 26




         The enactment, application and enforcement of the Texas deregistration as a sex

offender statutory scheme enacted by the legislature and administered by DefendantSteve

McCraw and the manner in which the enactment, application and enforcement of the Texas

deregistration as a sex offender statutory scheme have deprived Plaintiff, and will continue

to deprive Plaintiff, of his constitutional rights to procedural due process, in violation of

the Fourteenth Amendment to the United States Constitution; of his constitutional rights to

Substantive due process, in violation of the Fourteenth Amendment to the United States

Constitution; Equal Protection Clause of the Fourteenth Amendment to the United States

Constitution; the Ex Post Facto guarantee of Article I, Section 10 of the United States

Constitution; the Full Faith and Credit Clause guarantee of Article IV, Section 1 of the

United States Constitution.

(A) PROCEDURAL DUE PROCESS:

       Plaintiff alleges the enactment, application and enforcement of the Texas

deregistration as a sex offender statutory scheme has deprived him, and will continue to

deprive him, of his constitutional rights to procedural due process in violation of the

Fourteenth Amendment to the United States Constitution.

(B) SUBSTANTIVE DUE PROCESS:

       Plaintiff alleges enactment, application and enforcement of the Texas deregistration

as a sex offender statutory scheme has deprived him, and will continue to deprive him, of

his constitutional rights to substantive due process in violation of the Fourteenth

Amendment to the United States Constitution.

C) EQUAL PROTECTION:




                                             6
  Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 7 of 26




       In addition to the foregoing claims, Plaintiff alleges has deprived him, and will

continue to deprive him, of his constitutional right to Equal Protection of Law in violation

of the Fourteenth Amendment to the United States Constitution. In this connection, it is

alleged that:

       i) Although Defendants’ enactment, application and enforcement of the Texas

           deregistration as a sex offender statutory scheme does provide for a person

           convicted in State Court in Texas for possession of child pornography, to be

           allowed to deregister as a sex offender, the enactment, application and

           enforcement of the Texas deregistration as a sex offender statutory scheme does

           not provide a similar ability for persons, such as Plaintiff, who were convicted

           of the same exact offense of possession of child pornography in federal court

           or another state, with the same opportunity to apply to deregister as a sex

           offender;

       ii) The Defendants’ enactment, application and enforcement of the Texas

           deregistration as a sex offender statutory scheme to allowing for application to

           deregister as a sex offender to Federally convicted or convicted in another state

           of possession fo child pornography, is not justified by, does not rest upon, and

           does not further or advance, any compelling, or in the alternative any legitimate,

           substantial or rational governmental interest, by which it can survive

           constitutional scrutiny.

D) EX POST FACTO VIOLATION:

        In addition to the foregoing claims, Plaintiff also alleges the enactment, application

and enforcement of the Texas deregistration as a sex offender statutory scheme in question




                                              7
  Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 8 of 26




by the Defendant has deprived him, and will continue to deprive him, of his constitutional

right not to be subjected to an Ex Post Facto law, as guaranteed by Article I, Section 10, of

the United States Constitution. In this connection, it is alleged that enactment, application

and enforcement of the Texas deregistration as a sex offender statutory scheme

unconstitutionally imposes a constitutionally impermissible retroactive “punishment.”

D) FULL FAITH AND CREDIT:

        In addition to the foregoing claims, Plaintiff also alleges the enactment, application

and enforcement of the Texas deregistration as a sex offender statutory scheme in question

by the Defendant has deprived him, and will continue to deprive him, of his constitutional

right not to be entitled to full faith and credit, as guaranteed by Article IV, Section 1, of the

United States Constitution. In this connection, it is alleged that the enactment, application

and enforcement of the Texas deregistration as a sex offender statutory scheme causes

Plaintiff to have to register as a sex offender longer than the laws of the jurisdiction he was

convicted in requires registration as a sex offender.

                                               V.

                                  RELIEF REQUESTED

In light of the foregoing facts and claims, the Plaintiff moves the Court to:

A) Issue a declaratory judgment, pursuant to Title 28, U.S.C. Section 2201, that enactment,

    application and enforcement of the Texas deregistration as a sex offender statutory

    scheme, unconstitutional as applied to Plaintiff;

B) Issue a permanent injunction, pursuant to Title 28, U.S.C. Section 1343, prohibiting

    Defendant for not allowing those convicted of possession of child pornography from

    applying for deregistration as a sex offender;




                                               8
  Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 9 of 26




C) Award Plaintiff his compensatory damages, as incurred, for the deprivation of their

   constitutional rights by Defendant, as determined by a jury on the trial of the merits of

   Plaintiffs’ claims, which Plaintiffs hereby demand pursuant to the Seventh Amendment

   to the United States Constitution;

D) Award Plaintiff nominal damages pursuant to Title 42, U.S.C. Section 1983 for the

   violation of their “absolute” constitutional rights to procedural and substantive due

   process; Equal Protection and Full Faith and Credit.

E) Award the Plaintiffs reasonable costs, and reasonable attorney’s fees pursuant to Title

   42, U.S.C. Section 1988, which are shown to have been necessarily incurred by them

   in the prosecution of this matter; and

F) Grant Plaintiffs such other and further relief to which she may show herself entitled.

                                        PRAYER

         WHEREFORE, PREMISES CONSIDERED, the Plaintiffs pray that process will

issue requiring the Defendant to appear and answer to Plaintiffs’ Original Complaint, and

that in due course, this Honorable Court will grant the relief requested by Plaintiffs, and

will grant such other and further relief to which Plaintiffs may show themselves entitled.

                                                    Respectfully submitted,


                                                    /s/ Scott Pawgan____________
                                                     Texas Bar No. 24002739
                                                     Attorney-in-Charge for Plaintiffs
                                                     5003 Walzem Rd., Box 512
                                                     San Antonio, TX 78217
                                                     936-242-6975 (voice)
                                                     800-619-5113 (fax)

                                                     *Attorney-in-Charge for Plaintiff




                                             9
Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 10 of 26




                        EXHIBIT A
     Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 11 of 26




                  Aaron P. Pierce, PhD, LSOTP
        Pierce Clinical & Forensic Mental Health Services
                     2214 Washington Avenue
                           Waco, Texas
                      Tele/Fax: 254-732-0670
__________________________________________________________
                          Forensic Evaluation (Deregistration)
February 22, 2019

Scott Pawgan
Attorney-at-Law

RE: Sheppard, Kenneth

Dear Mr. Pawgan,

On January 8, 2019 I conducted a forensic evaluation of Mr. Kenneth Sheppard (DOB: 10-15-
1968; age 50). When conducting this evaluation, I used the methodology required by the Council
on Sex Offender Treatment for Licensed Sex Offender Treatment Providers who are conducting
deregistration evaluations. I am reporting my findings in the required report format for a
deregistration report.

Caveat: Mr. Sheppard does not currently qualify for deregistration, per Texas law. He was made
aware that regardless of the outcome of this evaluation, he will not be permitted to deregister. Mr.
Sheppard indicated that he still wanted to undergo this evaluation as he and his attorney would still
be making an attempt to obtain permission to be removed from the Texas Sex Offender Registry.
This examiner also spoke with Mr. Sheppard’s attorney, Scott Pawgan, and this was confirmed.

The following summarizes my current opinions regarding Mr. Sheppard.

   1. Reliability of Responses: The reliability of Mr. Sheppard’s responses during this
      evaluation process was assessed by use of the Paulhus Deception Scales. The Paulhus
      Deception Scales were designed to be used with questionnaires that have no validity scales.
      In this case, the Paulhus Deception Scales were used to assess the manner in which Mr.
      Sheppard responded to interview questions regarding his sexual history, sexual beliefs, and
      sex offender treatment. Mr. Sheppard obtained a raw score of eleven (11) on the Impression
      Management Scale, which transforms to a t-score = 62. Mr. Sheppard’s score on this scale
      falls in the “Above Average Range”, which suggests that he may have presented an overly
      positive image of himself but he is still below the cut off score necessary to be classified
      as deceptive with his responses.


                                             Page 1 of 14
     Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 12 of 26




   2. Nature of Offense: Based upon Mr. Sheppard’s self-report he was prosecuted for one
      count of Possession of Child Pornography in Federal Court in Harris County, Texas in
      2000.

   3. Sex Offender Treatment: Mr. Sheppard was able to give a good account of his treatment
      experience. He learned how to assess risk, cope with risk, and avoid or expeditiously escape
      risk situations. He learned that he that he used criminal thinking distortions to support his
      offense behavior. He was able to identify his risk factors. I asked Mr. Sheppard who was
      harmed by his offense behavior and he listed in this order his victims who were the children
      he looked at in the illegal pornography he used, his family, and the people close to him.

   4. Risk Assessment for Sexual Re-offense: Risk is the likelihood that a person will exhibit
      a specific behavior in the future. Mr. Sheppard’s’ risk for sexual re-offense was assessed
      by use of the Risk Matrix 2000, an actuarial risk assessment instrument. Mr. Sheppard
      obtained a score of one (1) on the Risk Matrix 2000, which falls in the LOW RISK range.
      Since Mr. Sheppard’s score does not fall in the high-risk range, his risk level on this factor
      is consistent with being allowed to deregister.

   5. Risk Assessment for General Criminality: Mr. Sheppard’s risk for general criminality
      was assessed by use of the Level of Service Inventory - Revised, an actuarial risk
      assessment instrument. Mr. Sheppard obtained a score of two (2) on the LSI-R, which falls
      in the LOW RISK range. In order to be classified as a high risk on this instrument, Mr.
      Sheppard would need to score sixteen (16) or higher. Since Mr. Sheppard’s score does not
      fall in the high-risk range, his risk level on this factor is consistent with being allowed to
      deregister.

   6. Risk Assessment for Nonsexual Violence and Severe Criminality: Mr. Sheppard’s risk
      for nonsexual violence and severe criminal acts was assessed by use of the Hare PCL-R,
      an actuarial risk assessment instrument. Mr. Sheppard obtained a score of two (2) on this
      instrument. On the PCL-R, a score of thirty (30) or higher is needed to classify someone
      as a high risk. Since Mr. Sheppard’s score does not fall in the high-risk range, his risk level
      on this factor is consistent with being allowed to deregister.

   7. Overall Opinion: None of Mr. Sheppard’s risk ratings fall in the high-risk area. Mr.
      Sheppard meets the risk criteria for deregistration.

        This examiner has the appropriate knowledge and competency to render professional
opinions and offer recommendations on the subject matter of this evaluation. This examiner has
no significant reservations about the certainty or accuracy of diagnoses, judgments, test
interpretations, or predications offered in this report. There are no test factors or characteristics of
the person being assessed that might affect the professional judgment or accuracy of interpretations
offered in this report. All opinions and recommendations are based on information and techniques
sufficient to provide appropriate substantiation for each finding. No opinions are offered on
matters where there is insufficient information to render a professional opinion. All opinions
offered by this examiner are based upon the information available at this time. Should additional


                                              Page 2 of 14
     Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 13 of 26




information become available, this information could be used to supplement or modify the
opinions expressed in this report.

       This examiner had no contact with anyone other than Mr. Sheppard. Any impressions or
characterizations of anyone other than Mr. Sheppard’s are opinions voiced by Mr. Sheppard or
opinions found in the materials reviewed. This examiner may or may not agree with opinions
offered by others because the reliability and validity of these opinions are unknown.

Sincerely,

Signed Electronically: Aaron P. Pierce, Ph.D., LSOTP-S




                                         Page 3 of 14
    Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 14 of 26




                                   Methodology

•    Contact with Mr. Sheppard:
        ➢ One Clinical Interview
        ➢ Mental Status Exam
        ➢ Social History
•    Background Questionnaires:
        ➢ Social History
        ➢ Sexual Offense Summary
        ➢ Sex Offender Treatment Summary
•    Psychological Testing:
        ➢ Personality Assessment Inventory
•    Reliability Testing:
        ➢ Paulhus Deception Scale
•    Risk Assessment
        ➢ Static-2002
        ➢ Hare PCL-R
        ➢ Level of Service Inventory - Revised
•    Materials Reviewed
        ➢ Criminal Background Documents and Offense Records from attorney




                                    Page 4 of 14
        Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 15 of 26




Current Matter

Mr. Sheppard is seeking to be removed from the public internet registry of sex offenders. The
following is a summary of information about Mr. Sheppard’s sex offense and sex offender
treatment.

Official Version of the Offense

When asked to explain the offense, Mr. Sheppard stated, “Right around this time, my dad and
grandmother died and my girlfriend told me she wasn’t ready to marry me. I had been thinking I
was going to get married, have children and everything. I had a really good job, and just finished
graphic design school. I was getting really depressed and just started getting online and was
looking at all kinds of things. I was looking at suicides, car crashes and all sorts of things. I started
looking at porn. I started going to sites where I knew the people were underage. In my mind, if I
could go there and use my credit card it must be legal. Evidently, one of those sites out of three
or four, was busted and that is how I was found. They started offering to sell the images, and I
found out it was the postal inspector. I ordered VHS tapes. I was never trying to reach out to
minors or anything.”

Sex Offense Summary

    •    Time period in which you committed your instant offense: Mr. Sheppard’s best estimate is
         that he obtained child pornography for about a 6 to 8-month period.
    •    Victim of your instant offense: Mr. Sheppard identified the female minors who were
         depicted in the child pornography he obtained as victims of his offense behavior.
    •    Those harmed by your offense: Mr. Sheppard stated first that his victims were harmed. He
         listed his family members and those close to him as also being harmed.
    •    First time that you thought about committing your offense: Mr. Sheppard said that his
         decision to obtain child pornography was an “impulsive act”. He characterized it as a
         “rash” decision that was consistent with his feeling of depression at the that particular time
         in his life.
    •    Thoughts and feelings when planning your crime: Mr. Sheppard’s first act of obtaining
         child pornography was impulsive. He said that he would sometimes be excited to view
         child pornography, and sometimes his viewing would be due to boredom.
    •    Fantasies about the victims prior to your crime: Mr. Sheppard stated that he masturbated
         to the child pornography and the adult pornography. He said that his viewing was not
         exclusive to children but was a mixture of images.
    •    Grooming designed to set-up the victim: Mr. Sheppard’s offense did not involve having
         to groom a victim.
    •    Description of sexual offense: Mr. Sheppard said that he obtained child pornography via a
         search engine. He stated, “I would go to a mainstream site, and it would have links. Then,
         those links would keep going and you would eventually end up with child pornography.”
    •    All the sexual acts you performed on the victim: Mr. Sheppard viewed images of children
         who were nude.
    •    All of the sexual acts that you had the victim perform on you: No sexual acts were
         performed on Mr. Sheppard by any of his victims.

                                              Page 5 of 14
       Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 16 of 26




   •    Number of times you had sexual contact with the victim: Mr. Sheppard never had physical
        sexual contact with any of his victims.

Supervision and Treatment

   •    Listing of all treatment providers: Mr. Sheppard received treatment from two clinical
        psychologists in the community and one when on supervised release. He attended sex
        offender treatment for a total of 5 years, and successfully completed treatment while on
        supervised release.
   •    Date began sex offender treatment: Mr. Sheppard began sex offender treatment in 2000.
   •    Date completed sex offender treatment: Mr. Sheppard completed sex offender treatment in
        2004.
   •    Ever terminated from a sex offender group or program: no
   •    Ever receive incident reports: no
   •    While in sex offender treatment ever arrested or incarcerated: Mr. Sheppard was never
        arrested or incarcerated while in treatment.
   •    Frequency of treatment sessions at the beginning of treatment: once a week
   •    # of other clients in group therapy session: 5-7
   •    Ever attended therapy less frequently than weekly: No.
   •    Treatment workbook: none
   •    Chaperons: Mr. Sheppard does not have anyone in his life who has been formally trained
        as a chaperone.
   •    Knowledge and skills acquired in sex offender treatment: Mr. Sheppard told me that he has
        learned about thinking errors, offense cycles, control techniques, high risk situations, and
        many factors consistent with an approved treatment program.
   •    Explanation of high-risk situation: Mr. Sheppard told me that a high-risk situation for him
        is being depressed or falling into a depressive state.
   •    Personal coping for high risk situations: Mr. Sheppard copes with his risk situations by
        monitoring for signs of depression. He attends individual therapy if he recognizes the
        presence of such signs. He most recently saw his therapist four months ago for a check-in
        session.
   •    Personal assessment of risk: Mr. Sheppard stated that he thinks he is a low risk to re-offend
        based on his management of his risk situations. He is confident that if he abides by his
        relapse prevention plan that he will not re-offend.


Personality Assessment Inventory (PAI)

Mr. Sheppard’s PAI clinical profile reveals no elevations that should be considered to indicate the
presence of clinical psychopathology. An excerpt from his clinical interpretive report suggests
that his results on this instrument are valid.

       With respect to positive impression management, the client’s pattern of responses suggests
that he has somewhat of a tendency to present himself in a favorable light, relatively free of
common shortcomings or problems that many individuals will admit to experiencing. He appears


                                             Page 6 of 14
     Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 17 of 26




rather reluctant to acknowledge to personal limitations and he may repress or deny distress or
other internal consequences that might arise from such limitations….these tendencies do not
indicate a level of defensiveness that would render the test results invalid…




                                         Page 7 of 14
     Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 18 of 26




                             Risk Assessment for Sexual Re-offense

        The Risk Matrix 2000 is an actuarial risk assessment instrument designed to assess an
individual’s risk for sexual recidivism as well as non-sexual violent recidivism. It is an instrument
that research indicates has good reliability and validity. The Risk Matrix 2000 is widely accepted
as the best risk assessment instrument to utilize when the only sexual offense committed by the
subject being evaluated is Possession of Child Pornography.

        Mr. Sheppard was rated as a low risk on the Risk Matrix 2000. Individuals who are rated
as a low risk on this instrument are in a group that has an 11% recidivism rate over a period of
fifteen years. Mr. Sheppard is in a group of offenders in which 89% do not re-offend.

                                  Risk Matrix 2000                                         Score
 Age at Release
    Eighteen to twenty-four: 2 points                                                         0
    Twenty-five to thirty-four: 1 point
    Thirty-five or older: 0 points

 Appearance for Sexual Offenses
   • Zero to one: 0 points
   • Two: 1 point                                                                             0
   • Three or four: 2 points
   • Five or more: 3 points

 Appearances for Nonsexual Offenses
   • Four or less: 0 points                                                                   0
   • Five or more: 1 point

 Preliminary Risk Category
    • Low: 0 points                                                                         Low
    • Medium: 1 to 2 points
    • High: 3 to 4 points
    • Very High: 5 to 6 points

 Aggravating Factors
    • Male Victim
    • Stranger Victim                                                                         1
    • Single (never in a marital type relationship)
    • Non-Contact sexual offense

 Final Risk Category
       Raise the risk category one level if the individual has two or three of the          Low
       Aggravating factors
       Raise the risk category two levels is all four factors are present


                                             Page 8 of 14
Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 19 of 26




                              Page 9 of 14
     Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 20 of 26




                          Risk Assessment for General Criminality

        The LSI-R samples many of the major and minor risk factors of criminal activity to provide
comprehensive risk/needs assessment. The components of the LSI-R include criminal history,
education/employment, family/marital, accommodations, leisure/recreation, companions,
alcohol/drug problems, emotional/personal, and attitudes. The LSI-R generates a numeric rating
for an individual. The total score leads to classifying an individual’s risk while on probation:
minimum (0 to 7), medium (8 to 15) and maximum (16 and up). Mr. Sheppard was rated using
the LSI-R to assess his risk to the community, should he be placed on community supervision.
        Mr. Sheppard was awarded two (2) points on this instrument, which places him in the LOW
RISK range. Mr. Sheppard would need to obtain a score of sixteen or higher to be in the high-risk
range on the LSI-R. Mr. Sheppard’s score does not fall in the high-risk range, which means that
he meets the risk criteria for deregistration on this risk assessment instrument.

 Findings that resulted in Mr. Sheppard           Findings that resulted in Mr. Sheppard not
 obtaining points on the Criminal History         obtaining points on the Criminal History
 Factor                                           Factor
         • He has been incarcerated                • Prior to his sex offense, he was never
                                                      arrested or convicted of a crime
                                                   • He doesn't have three or more charges for
                                                      his most recent or current sentencing
                                                      occasion
                                                   • He was not arrested under age sixteen
                                                   • He doesn't have a history of escape from
                                                      a correctional placement or facility
                                                   • He has never been punished for
                                                      institutional misconduct
                                                   • He does not have an official record of
                                                      violence

 Findings that resulted in Mr. Sheppard           Findings that resulted in Mr. Sheppard not
 obtaining points on the Employment Factor        obtaining points on the Employment Factor
                                                   • He is employed
 No known risk factors                             • He has never been frequently
                                                      unemployed
                                                   • He has never been out of work for a
                                                      continuous 12-month period
                                                   • He has never been fired from a job

 Findings that resulted in Mr. Sheppard           Findings that resulted in Mr. Sheppard not
 obtaining points on the Education Factor         obtaining points on the Education Factor
                                                   • He completed the tenth grade
 No known risk factors                             • He completed high school
                                                   • He was never suspended or expelled


                                           Page 10 of 14
   Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 21 of 26




Findings that resulted in Mr. Sheppard            Findings that resulted in Mr. Sheppard not
obtaining points on the Work Performance          obtaining points on the Work Performance
Factor                                            Factor
 • No known risk factors                           • He is employed
                                                   • He gets along with coworkers
                                                   • He has never been disciplined by his
                                                      superiors at work

Findings that resulted in Mr. Sheppard            Findings that resulted in Mr. Sheppard not
obtaining points on the Financial Factor          obtaining points on the Financial Factor
 • No known risk factors                           • He is not currently having financial
                                                      problems
                                                   • He is not receiving social assistance

Findings that resulted in Mr. Sheppard            Findings that resulted in Mr. Sheppard not
obtaining points on the Family & Marriage         obtaining points on the Family & Marriage
(Significant Other) Factor                        (Significant Other) Factor
 • No known risk factors                           • Has was satisfied in his marriage
                                                   • No other members of his family have a
                                                      criminal history
                                                   • Rewarding family relationships
                                                   • Rewarding relationship with extended
                                                      family


Findings that resulted in Mr. Sheppard            Findings that resulted in Mr. Sheppard not
obtaining points on the Living                    obtaining points on the Living
Accommodations Factor                             Accommodations Factor
 • No known risk factors                           • He has satisfactory living arrangements
                                                   • He hasn't changed his address three times
                                                      or more in the last twelve months
                                                   • He doesn't live in a high crime
                                                      neighborhood


Findings that resulted in Mr. Sheppard            Findings that resulted in Mr. Sheppard not
obtaining points on the Leisure &                 obtaining points on the Leisure &
Recreation Factor                                 Recreation Factor
 • No known risk factors
                                                   •   He makes good use of his leisure time


Findings that resulted in Mr. Sheppard            Findings that resulted in Mr. Sheppard not
obtaining points on the Companionship             obtaining points on the Companionship
Factor                                            Factor

                                           Page 11 of 14
    Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 22 of 26




•   No known risk factors                        •   He is not socially isolated
                                                 •   He doesn't have criminal acquaintances
                                                 •   He doesn't have criminal friends
                                                 •   He has many acquaintances who are not
                                                     criminals
                                                 •   He has many friends who are not
                                                     criminals

Findings that resulted in Mr. Sheppard          Findings that resulted in Mr. Sheppard not
obtaining points on the Alcohol & Drug          obtaining points on the Alcohol & Drug
Problem Factor                                  Problem Factor
 • No known risk factors                         • He doesn't have an alcohol abuse
                                                    problem now
                                                 • He does not have a history of alcohol
                                                    abuse problems
                                                 • He doesn't currently have a drug abuse
                                                    problem
                                                 • He does not have a history of a drug
                                                    abuse problem
                                                 • His substance use hasn't led to trouble
                                                    with the law
                                                 • His substance abuse did not interfere
                                                    with work
                                                 • His substance use hasn't caused medical
                                                    problems
                                                 • He doesn't show other signs of substance
                                                    abuse problems

Findings that resulted in Mr. Sheppard          Findings that resulted in Mr. Sheppard not
obtaining points on the Emotional &             obtaining points on the Emotional &
Personal Problems Factor                        Personal Problems Factor
 • He has a history of treatment for             • He is not having mental health problems
     depression                                  • He is not suffering from a severe mental
                                                    health problem
                                                 • He is not currently receiving mental
                                                    health treatment
                                                 • He doesn't appear to warrant mental
                                                    health evaluation or treatment


Findings that resulted in Mr. Sheppard          Findings that resulted in Mr. Sheppard not
obtaining points on the Attitudes &             obtaining points on the Attitudes &
Orientation Factor                              Orientation Factor
 • No known risk factors                         • He has prosocial attitudes
                                                 • He has conventional beliefs

                                         Page 12 of 14
Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 23 of 26




                                     •   He believes his sentencing process and
                                         sentence are fair
                                     •   He successfully completed his term of
                                         supervision




                             Page 13 of 14
       Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 24 of 26




               Risk Assessment for Nonsexual Violence and Severe Criminality

    The Hare Psychopathy Checklist – Revised is designed to determine if an individual is a
psychopath. The psychopath is the person most likely to commit criminal offenses. The
psychopath is also the type of person least likely to respond to treatment. The PCL-R is a twenty-
item checklist. Items are grouped into two factors: Factor I-Aggressive Narcissism and Factor II-
Antisocial Tendencies. A score of thirty (30) or higher is needed to classify a person as a
psychopath.
        Mr. Sheppard obtained a score of three (2) out of a possible total score of forty (40). Mr.
Sheppard’s score indicates that he is not psychopathic. A score of thirty (30) or higher is needed
to classify someone as a high risk. Since Mr. Sheppard’s score does not fall in the high-risk range,
his risk level on this factor is consistent with being allowed to deregister.

  PCL-R Factors that Apply to                       PCL-R Factors that Do Not Apply to
  Mr. Sheppard                                      Mr. Sheppard

  Total Factors = 2                                 Total Factors = 18
  • He has some sexual promiscuity as
      evidenced by his sex offense and other         •      He is not grandiose
      past sexual behaviors                          •      He doesn't appear to be a thrill-seeker
                                                     •      He is not a pathological liar
   •    He has a history of impulsive behavior       •      He has no history of using scams to
                                                            exploit family, friends or others
                                                     •      He shows guilt and remorse
                                                     •      He is capable of recognizing and
                                                            expressing emotions
                                                     •      He is not emotionally calloused
                                                     •      He has a history of financial self-reliance
                                                     •      He has no history of fighting
                                                     •      He was not a problem child at home or
                                                            in school
                                                     •      He has set and accomplished long-term
                                                            goals
                                                     •      He takes responsibility for his actions
                                                     •      He has done a good job meeting his
                                                            obligations
                                                     •      He was not arrested as a juvenile
                                                     •      He doesn't show criminal versatility




                                            Page 14 of 14
Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 25 of 26




                        EXHIBIT B
     Case 4:21-cv-01296 Document 1 Filed on 04/19/21 in TXSD Page 26 of 26



                             Council on Sex Offender Treatment
                                   P.O. Box Mail Code 1982
                           PO BOX 149347, Austin, TX 78714-9347
                           Phone (512) 834-4530 Fax (512) 834-6677
                                  Email: csot@dshs.state.tx.us


February 24, 2021

Via email: scottpawgan@gmail.com
Scott Pawgan
5003 Walzem Rd., Box 512
San Antonio, TX 78218

Re: Sex Offender Deregistration – Kenneth Wayne Sheppard

Mr. Pawgan:

This is to acknowledge the Texas Council on Sex Offender Treatment has received and reviewed
the documentation submitted in connection with your client’s application for early termination of
his obligation to register as a sex offender in the State of Texas.

To qualify for deregistration, your client’s reportable conviction or adjudication must be one of
those found in Chapter 62 of the Texas Code of Criminal Procedure for which, as described in 37
Tex. Admin. Code § 37.3, the length of duty for registration under Texas law is greater than the
length of duty for registration under federal law.

Because your client’s conviction was for a federal offense, not a Texas offense, he is not eligible
for deregistration.

The agency is practicing social distancing in response to the COVID-19 pandemic; therefore, we
are not physically present in the office. Please contact Mack Harrison, the attorney that represents
CSOT, or myself, by email, if you have any questions. mack.harrison@hhs.texas.gov or
kathy.watson@hhs.texas.gov.



Sincerely,

 /s/ Kathy A. Watson

Paralegal
Office of Chief Counsel
Texas Health and Human Services
